Citation Nr: 1227148	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-44 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression, prior to September 9, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran (Appellant or Claimant) served on active duty from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, reopened a previously denied claim for service connection for PTSD and granted service connection for PTSD with depression, assigning a 50 percent initial disability rating from September 25, 2007, the date of the filing of the Veteran's application to reopen service connection for PTSD.  This appeal arises from the Veteran's disagreement with the 50 percent initial rating assigned in the July 2008 rating decision.

In a May 2011 Supplemental Statement of the Case (SSOC), the RO granted an initial rating of 100 percent for PTSD with depression, effective September 9, 2010, the date the RO determined that entitlement to a 100 percent rating had arisen, creating a staged rating for PTSD with depression.  As a 100 percent rating is the maximum rating allowable for PTSD with depression under VA regulations, the Board need not consider whether the Veteran is entitled to a higher initial rating in excess of the currently assigned 100 percent rating for the initial rating period stage from September 9, 2010.  

In July 2011, subsequent to the RO's certification of the Veteran's appeal to the Board, the Veteran submitted additional evidence, specifically a June 2011 letter from a VA examiner.  In July 2012, the Veteran's representative submitted a waiver of Agency of Original Jurisdiction (AOJ) review for the June 2011 letter.  

In a December 2009 Substantive Appeal to the Board, the Veteran requested a Board hearing at the RO, before a Veterans Law Judge, seated in Washington, DC, conducted via videoconferencing.  In June 2012, the Veteran withdrew his hearing request.  38 C.F.R. § 20.702(e) (2011).  



FINDINGS OF FACT

1.  For the initial rating period prior to February 20, 2008, the Veteran's PTSD with depression was manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

2.  For the initial rating period prior to February 20, 2008, the Veteran's PTSD with depression was not manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.
	
3.  For the initial rating period from February 20, 2008, the Veteran's PTSD with depression has been manifested by symptomatology more nearly approximating total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  For the initial rating period prior to February 20, 2008, the criteria for a higher initial rating in excess of 50 percent for PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period from February 20, 2008 to September 9, 2010, the criteria for a higher initial rating of 100 percent for PTSD with depression have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in October 2007 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates required by Dingess.  

Moreover, because the Veteran's appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD with depression, no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claim.  In June 2008, VA provided the Veteran with a VA medical examination to determine the nature and severity of the Veteran's service-connected PTSD with depression.  As the June 2008 VA medical examination report was written after an interview with the Veteran, a psychiatric examination, and a review of the claims file, and contained specific findings indicating the severity of the Veteran's PTSD with depression, based on all evidence of record, there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the appeal at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD and depression are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD and depression symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD with depression.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF Scale score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report many of the symptoms and impairments associated with his PTSD with depression.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of the Veteran's PTSD with depression because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of a higher initial rating.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Initial Rating for PTSD with Depression

The Veteran essentially contends that his service-connected PTSD with depression during the initial rating period prior to September 9, 2010 caused symptomatology more severe than that contemplated under the initially assigned 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, in a November 2009 Substantive Appeal to the Board, the Veteran stated that he had problems with interactions in any type of social environment and that he did not get along with most people.  He also stated that his occupational history was chaotic, at best.  

Prior to February 20, 2008

After a review of all the evidence of record, both lay and medical, as it reflects upon the initial rating period prior to February 20, 2008, the Board finds that the Veteran's PTSD with depression symptomatology did not more nearly approximate the criteria required for a rating in excess of the 50 percent initial rating assigned under Diagnostic Code 9411 for this period.  Specifically, for the period prior to February 20, 2008, the Board finds that the Veteran's PTSD with depression was not manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships, as required for the next higher 70 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130

Reviewing the evidence, in an April 2001 VA treatment record, the Veteran indicated that he was experiencing mild depression without suicidal or homicidal ideation.  The Veteran reported that his wife had recently divorced him.  The Veteran stated that he had experienced anxiety and agitation previously, but that these symptoms were now well under control and that his life seemed to have improved greatly because of his ability to deal with anger.  The Veteran stated that he had been drinking alcohol on occasion recently, but that he was drinking significantly less than he had in the past.  The Veteran indicated that he only drank once or twice per week and only in moderate amounts.  The Veteran stated that he slept eight out of every 24 hours, but that his sleep routine was broken due to his commitments as a truck driver.  

The April 2001 VA examiner indicated that the Veteran was neat, well-groomed, and appropriately attired.  The VA examiner noted that the Veteran was verbal and productive; reached his goal ideas well; displayed a full range of affect; and was euthymic despite his recent divorce and the fact that he missed his wife.  The VA examiner's diagnoses were dysthymic disorder, a personality disorder not otherwise specified (NOS), and PTSD.  The VA examiner assigned a GAF score of 60.  

In an April 2003 VA treatment record, the Veteran indicated that he had not sought treatment for his psychiatric disorders over the past two years because he had changed residences numerous times during that period due to his profession as a truck driver.  The Veteran reported that he was noncompliant with his psychiatric medication.  The Veteran stated that he had divorced his wife in October 2000 and currently was living in his mother's home.  The Veteran stated that he was not getting along well with his mother because he found her to be as controlling as his ex-wife had been before their divorce.  The Veteran reported that his youngest son was living with his ex-wife and was hostile towards the Veteran.  The Veteran indicated that he had experienced increased depression recently without suicidal ideation.  The Veteran stated that he would cry frequently and that he could not discern the reason for his crying; however, the VA examiner noted that the Veteran's crying appeared to arise from the Veteran's inability to accept his divorce.  The Veteran indicated that he had experienced very high stress levels recently, especially as he had been out of work.  The Veteran stated that he had acquired a new employment position on the day of the interview, driving a truck with road building materials to job sites.  The Veteran indicated that, although he slept nine hours per night, his sleep was restless, he frequently felt tired, and he constantly felt as if he would prefer to be in bed.  The Veteran stated that he was beginning to isolate himself.  The Veteran reported having a poor appetite, even though he was moderately obese.  The Veteran stated that he had experienced some angry outbursts directed at the Disabled American Veterans administrator at the hospital and had a tendency to get into heated arguments with other people.  The Veteran stated that he had some thoughts every week about his experiences in Vietnam, as well as hypervigilance and nightmares.  The VA examiner stated that, although the Veteran played down his symptoms, they were significant and that the VA examiner believed that the Veteran's PTSD with depression symptoms were the reason he had not built a better life for himself.

The April 2003 VA examiner wrote that the Veteran was reasonably neat, well-groomed, and appropriately attired in casual clothes.  The VA examiner noted that the Veteran was quite verbal, reasonably productive, and reached goal ideas well, although the Veteran displayed a tendency to be quite circumstantial in detailing past events, especially those involving his wife, his children, and himself.  The VA examiner noted that there was a good deal of histrionic flavor to the Veteran's presentation and that the Veteran's speech was very slightly pressured secondary to anxiety.  The VA examiner indicated that the Veteran's affect, in general, was one of mild to moderate dysphoria and significant anxiety.  The VA examiner wrote that the Veteran had not been able to accept his divorce.

The April 2003 VA examiner's diagnoses were PTSD, dysthymic disorder, and a personality disorder NOS including difficulty in anger control.  The GAF score was 60.  

The claims file does not contain any records indicating subsequent psychiatric treatment for PTSD with depression during the initial rating period prior February 20, 2008.  In a September 17, 2007 VA treatment record, written eight days prior to the filing of his application to reopen the claim for service connection for PTSD, the Veteran told a VA examiner, who was providing treatment for an unrelated medical disorder, that he currently was experiencing outbursts of anger and depression.  The Veteran stated that he was losing friends, that he hated his job, and that he did not know how he would manage when the weather turned bad and he had to add chains to his truck in order to work.  

The Board finds that, for the initial rating period prior to February 20, 2008, the Veteran's PTSD with depression was manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

From this record of evidence, for the initial rating period prior to February 20, 2008, the Board finds that the Veteran's PTSD with depression did not meet or more nearly approximate the criteria for a next higher 70 percent initial rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  For example, for the initial rating period prior to February 20, 2008, the Board finds that the Veteran's PTSD with depression symptomatology did not more nearly approximate near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The Board notes that, in the April 2001 VA treatment record, the Veteran reported experiencing mild depression, but indicated that he was able to function adequately, to include in his work as a truck driver.  In the April 2003 VA treatment record, the Veteran indicated experiencing difficulty with his depression symptomatology; yet, the April 2003 VA examiner indicated that the Veteran's symptoms at the time were related to family difficulties as the Veteran could not then accept his recent divorce.  The Board notes that the Veteran subsequently began a new relationship with his current wife and that they were married prior to the writing of the September 17, 2007 VA treatment record.  In the September 17, 2007 VA treatment record, the Veteran reported that he was still working even if he was anticipating difficulty with performing his job when the weather changed.  As the Veteran was able to work, find another position when he was not working, and begin a new relationship during the initial rating period prior to February 20, 2008, the Board finds that the Veteran's PTSD with depression symptomatology during that period did not more nearly approximate near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  

For the initial rating period prior to February 20, 2008, the Board finds that the weight of the evidence demonstrates that the Veteran's PTSD with depression symptomatology did not more nearly approximate difficulty in adapting to stressful circumstances (including work or a worklike setting), another criterion for a next higher 70 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  In the April 2001 VA treatment record, the Veteran indicated that he had experienced anxiety and agitation previously, but that those symptoms were under control.  In addition, the Veteran did not report experiencing difficulties with his profession to the April 2001 VA examiner.  In the April 2003 VA treatment record, the Veteran stated that he was currently experiencing increased stress, especially due to lack of work, but stated that he had been able to obtain a job that day.  In the September 2007 VA treatment record, although the Veteran appeared to be concerned about working as a truck driver during the winter and had a general distaste for his profession, the Veteran did not indicate that he was having difficulty performing his work due to stress.  

For the initial rating period prior to February 20, 2008, the Board finds that the weight of the evidence demonstrates that the Veteran's PTSD with depression symptomatology did not more nearly approximate an inability to establish and maintain effective relationships, an additional criterion for the next higher 70 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  In the April 2001 VA treatment record, the Veteran indicated that his wife had divorced him in 2000, but did not state that he was having difficulty establishing and maintain other effective relationships.  In the April 2003 VA treatment record, the Veteran reportedly talked to the April 2003 VA examiner about his relatively recent divorce and his difficulty in adjusting to it.  In reviewing the other treatment records included in the claims file, the Board notes that the Veteran married his current wife and began living with her in a rented house during the interim period between April 2003 and September 17, 2007.  The Board notes that the Veteran's ability to establish and maintain this relationship during the period prior to February 20, 2008 weighs against a finding of PTSD with depression symptomatology more nearly approximating an inability to establish and maintain effective relationships.  In the September 17, 2007 VA treatment record, the Veteran stated that he was "losing friends," but did not indicate that he was incapable of establishing and maintaining his friendships due to his service-connected PTSD with depression.  

In the April 2003 VA treatment record, the Veteran reported experiencing anger, indicating that he had experienced angry outbursts directed at the Disabled American Veterans administrator at the hospital.  Such outburst of anger as described by the Veteran is not equivalent to instances of impaired impulse control, as there is no indication that these were for multiple periods or involved violence, as contemplated in the criteria for the next higher 70 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Having reviewed the record evidence of record for the entire initial rating period prior to February 20, 2008, the Board finds that the weight of the evidence indicates that the Veteran's PTSD with depression symptomatology throughout that period did not more nearly approximate the remaining criteria for a next higher 70 percent rating, specifically including suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; and neglect of personal appearance and hygiene.  See 38 C.F.R. § 4.130.

During the initial rating period prior to February 20, 2008, the only GAF scores noted for the Veteran's service-connected PTSD with depression were both scores of 60, recorded by the respective April 2001 and April 2003 VA examiners.  As noted above, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  A GAF from 51 to 60 is defined as moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board notes that the mild symptomatology contemplated by a GAF score of 60 more nearly approximates the criteria required for the initially assigned 50 percent rating under Diagnostic Code 9411 for the initial rating period prior to February 20, 2008.

Therefore, for the initial rating period prior to February 20, 2008, the Board finds that the Veteran's PTSD with depression symptomatology did not more nearly approximate the criteria required for a rating in excess of the 50 percent initial rating assigned under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.

From February 20, 2008

After a review of all the evidence of record, both lay and medical, as it reflects on impairment for the initial rating period from February 20, 2008, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD with depression impairment and symptomatology more nearly approximated the total occupational and social impairment required for a 100 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.

As noted in the Introduction, in a May 2011 SSOC, the RO granted an initial rating of 100 percent for PTSD with depression, effective September 9, 2010, the date the RO determined that entitlement to a 100 percent rating had arisen.  The RO based their May 2011 decision, involving both the award of a higher initial rating of 100 percent and the effective date for that award, on a letter dated September 9, 2010, written by a VA examiner, specifically the staff psychiatrist at a VA medical center.  The VA examiner indicated that the Veteran's psychiatric diagnoses were PTSD and a dysthymic disorder.  The VA examiner noted that the Veteran had remained actively symptomatic for these disorders, even at his baseline.  The VA examiner stated that the Veteran's ongoing PTSD symptoms and co-morbid depression significantly interfered with his occupational and social activities.  Therefore, the VA examiner stated that the Veteran was 100 percent unemployable, and totally and permanently disabled.  

While the date of the letter was sufficient evidence to establish that entitlement to a 100 percent rating had arisen at that time, in the September 9, 2010 letter, the VA examiner reported having treated the Veteran for psychiatric symptomatology since February 20, 2008.  Subsequently, in a July 2011 letter, the VA examiner who wrote the September 9, 2010 letter stated that the Veteran's psychiatric symptoms and degree of disability had remained constant since the VA examiner began treating the Veteran on February 20. 2008; therefore, the VA examiner indicated that the Veteran had been 100 percent unemployable, and permanently and totally disabled since February 20, 2008.  Despite the other criteria listed in Diagnostic Code 9411, the Board notes that the essential criteria for a 100 percent disability rating under that code are psychiatric disorder symptomatology more nearly approximating total occupational and social impairment.  The VA examiner's July 2011 letter is, in essence, a medical opinion reporting that the Veteran has experienced PTSD symptomatology more nearly approximating the total occupational and social impairment required for a 100 percent initial rating under Diagnostic Code 9411 since February 20, 2008.  See 38 C.F.R. § 4.130.

In the treatment records for the initial rating period from February 20, 2008, the Veteran reported experiencing frustrations with his job, during the periods when he was working, and isolation from others due to such symptoms as hypervigilance and a desire to avoid crowds.  In a June 2008 VA psychiatric examination report, the June 2008 VA examiner noted that the Veteran's speech was tangential and hard to follow, making social interaction difficult.  Of pertinent note, in a September 2008 VA treatment record, the Veteran indicated that he was unable to keep a job and that he had averaged from four to five jobs per year.  The Veteran stated that he would often begin working at a job only to have his employer fire him after an argument between them caused by the Veteran's difficulty in dealing with authority figures.  The September 2008 VA examiner noted that the Veteran's inability to hold a job for any length of time was equivalent to unemployability and, as such, was a typical trait found amongst individuals with PTSD.  As such, the record of evidence reflecting on the initial rating period from February 20, 2008, contains evidence indicating that the Veteran's PTSD with depression symptomatology more nearly approximated the total occupational and social impairment required for a 100 percent initial rating under Diagnostic Code 9411 as of February 20, 2008.  See 38 C.F.R. § 4.130.

Despite the evidence indicating that the Veteran's PTSD with depression symptomatology more nearly approximating total occupational and social impairment during the initial rating period from February 20, 2008, the Board notes, during that period, the Veteran's PTSD with depression symptomatology did not more nearly approximate the specific symptoms listed as criteria for a 100 percent rating under Diagnostic Code 9411, although such is not required.  See Mauerhan, 16 Vet. App. at 436.  Specifically, for the initial rating period from February 20, 2008, the Veteran's PTSD with depression symptomatology did not more nearly approximate symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In addition, the Board notes that some evidence for the initial rating period from February 20, 2008 indicates PTSD with depression symptomatology more nearly approximating that required for ratings below the 100 percent rating suggested by the VA examiner's September 2010 letter.  For example, in the February 20, 2008 VA treatment record and the June 2008 VA psychiatric examination report, both VA examiners defined the Veteran's PTSD as being "moderately severe," and assigned GAF scores of 45 and 48, respectively.  The Board notes that the defining term "moderately severe" and the GAF scores between 41 and 50 are indicative of psychiatric disability symptomatology more nearly approximating that required for a 70 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (indicating that a 70 percent rating is for psychiatric symptomatology more nearly approximating deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood).  In addition, although the VA examiner who wrote the July 2011 letter indicated that the Veteran was unemployable, the Board notes that the Veteran was self-employed during much of the initial rating period, and had to shut down his business due to financial difficulties, not noted psychiatric symptomatology.  

Although not meeting many of the 100 percent criteria for this period, the Board still finds that the evidence is in relative equipoise as to whether the Veteran's PTSD symptomatology more nearly approximated that required for a 100 percent rating under Diagnostic Code 9411 for the initial period from February 20, 2008; therefore, resolving all doubt in the Veteran's favor, for the initial rating period from February 20, 2008, the Board finds that the Veteran's PTSD with depression symptomatology more nearly approximated the criteria required for a 100 percent initial rating under Diagnostic Code 9411.  See 38 C.F.R. §§ 4.3, 4.7, 4.130.

For the reasons stated above, for the initial rating period under appeal prior to February 20, 2008, the Board finds that the criteria for a higher initial rating in excess of 50 percent for PTSD with depression have not been more nearly approximated; and, for the initial rating period from February 20, 2008, the Board finds that the criteria for a higher initial rating of 100 percent for PTSD with depression have been met.  38 C.F.R. § 4.130.  As the preponderance of the evidence weighs against the grant of a higher initial rating than 50 percent for PTSD with depression for the initial rating period prior to February 20, 2008, the benefit of the doubt doctrine does not apply to that particular aspect of the appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board notes that it need not consider whether an extraschedular evaluation is warranted for the Veteran's PTSD for the initial rating period from February 20, 2008 as he has been assigned the maximum evaluation of 100 percent rating for that period allowed under VA regulations. The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for PTSD with depression for the initial rating period prior to February 20, 2008.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 4.130.

Regarding the Veteran's service-connected PTSD with depression, turning to the first step of the extraschedular analysis, for the initial rating period prior to February 20, 2008, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD with depression is specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), 

and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, during the initial rating period prior to February 20, 2008, the Veteran's PTSD with depression was manifested by such symptoms as occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

The GAF scores in the DSM-IV are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's PTSD with depression symptomatology for the period prior to February 20, 2008 is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran for the period prior to February 20, 2008 are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD with depression, the Board finds that the 

criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) for the initial rating period prior to February 20, 2008 are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the initial rating period prior to February 20, 2008, an initial rating in excess of 50 percent for PTSD with depression is denied; for the initial rating period from February 20, 2008, an initial rating of 100 percent is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


